By the Court:
1. It is unnecessary to consider in this case whether it would have been competent to the Legislature to give to the Act of February 28, 1874, a retrospective operation, so as to constitute the expenses already at that time accrued on the trial of Bennett a charge upon the treasury of the County of San Joaquin. The facts of the case bring it within the provisions of the Act of April 29, 1851 (p. 185), “An Act concerning the costs of criminal actions removed before trial.”
2. Nor is there any doubt that the latter Act is yet in force, notwithstanding it is stated by the Code Commissioners, in the “volume of statutes continued in force” (Sec. 664), that it is expressly repealed by the provisions of the Penal Code.
After a careful examination of the entire body of the statutes, we have been unable to find any Act repealing it. It should be observed tint the “volume of statutes con*394tinued in force ” published by the Commissioners, though purporting upon its title page to have been published under authority of law, is not, in itself, authority, in the sense of having received the legislative sanction; and an examination of its contents discloses that it is self-contradictory, and is not to be relied upon for the purpose for which it was intended.
Judgment affirmed.